Exhibit 10.5
EXECUTION VERSION
 
SERVICING SUPPLEMENT
to the
AMENDED AND RESTATED SERVICING AGREEMENT
Dated as of December 1, 2006
among
FORD MOTOR CREDIT COMPANY LLC,
as Servicer with respect to the Collateral Specified Interests
and the 2011-A Reference Pool and as Lender,
CAB EAST HOLDINGS, LLC,
CAB WEST HOLDINGS CORPORATION, and
FCALM HOLDINGS CORPORATION,
as Holders of the Collateral Specified Interest Certificates
and
HTD LEASING LLC,
as Collateral Agent
Dated as of June 1, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I USAGE AND DEFINITIONS
    1  
Section 1.1. Usage and Definitions
    1  
 
       
ARTICLE II DESIGNATION
    2  
Section 2.1. Designation
    2  
 
       
ARTICLE III THE SERVICER
    2  
Section 3.1. Appointment of Servicer
    2  
Section 3.2. Representations of the Servicer
    2  
Section 3.3. Representations and Warranties About the Leases and the Leased
Vehicles
    2  
Section 3.4. Liability of the Servicer; Indemnities
    5  
Section 3.5. Purchase Upon Breach
    5  
Section 3.6. Collection of Payments
    6  
Section 3.7. Servicer May Own Exchange Note and Notes
    6  
Section 3.8. Fees and Expenses
    7  
Section 3.9. Termination
    7  
 
       
ARTICLE IV ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
    8  
Section 4.1. Bank Accounts
    8  
Section 4.2. Remittance
    9  
Section 4.3. Advances
    10  
Section 4.4. Repayment of Advances
    11  
Section 4.5. Trust Distribution Account
    11  
 
       
ARTICLE V TERMINATION
    11  
Section 5.1. Clean-Up Call
    11  
 
       
ARTICLE VI REPORTS AND NOTICES
    12  
Section 6.1. Monthly Investor Reports
    12  
Section 6.2. Notices and Certificates Received by or Delivered by the Servicer
Under the Servicing Agreement
    12  
Section 6.3. Annual Statement as to Compliance
    12  
Section 6.4. Compliance with Obligations under Sarbanes-Oxley Act
    13  
Section 6.5. Report on Assessment of Compliance with Servicing Criteria and
Attestation
    13  
 
       
ARTICLE VII MISCELLANEOUS
    13  
Section 7.1. Amendments
    13  
Section 7.2. Third-Party Beneficiaries of the Servicing Agreement and this
Servicing Supplement
    14  
Section 7.3. No Petition
    14  
Section 7.4. GOVERNING LAW
    14  
Section 7.5. SUBMISSION TO JURISDICTION
    14  
Section 7.6. WAIVER OF JURY TRIAL
    14  

i



--------------------------------------------------------------------------------



 



         
Section 7.7. Severability
    15  
Section 7.8. Counterparts
    15  
Section 7.9. Headings
    15  
Section 7.10. Conflict with Servicing Agreement
    15  
Section 7.11. List of Responsible Persons
    15  
 
       
Exhibit A Schedule of Collateral Leases and Collateral Leased Vehicles in 2011-A
Reference Pool
  EA-1  
Exhibit B Form of Monthly Investor Report
  EB-1  

ii



--------------------------------------------------------------------------------



 



     SERVICING SUPPLEMENT, dated as of June 1, 2011 (this “Servicing
Supplement”), to the Amended and Restated Servicing Agreement, dated as of
December 1, 2006 (the “Servicing Agreement”) among (i) FORD MOTOR CREDIT COMPANY
LLC, a Delaware limited liability company (“Ford Credit”), as servicer with
respect to the Collateral Specified Interests and the 2011-A Reference Pool (in
such capacity, the “Servicer”) and as Lender under the Credit and Security
Agreement (in such capacity, the “Lender”), (ii) CAB EAST HOLDINGS, LLC, a
Delaware limited liability company, CAB WEST HOLDINGS CORPORATION, a Delaware
corporation and FCALM HOLDINGS CORPORATION, a Delaware corporation (together the
“Holding Companies” and each a “Holding Company”), as Holders of the Collateral
Specified Interest Certificates and (iii) HTD Leasing LLC, as collateral agent
(in such capacity, the “Collateral Agent”).
BACKGROUND
     Section 2.3 of the Servicing Agreement provides that in connection with the
issuance of an Exchange Note pursuant to the Credit and Security Agreement (as
defined below) and the Exchange Note Supplement (as defined below), the
Servicer, the Lender, the Collateral Agent and each Holding Company may enter
into a supplement to the Servicing Agreement setting forth the specific rights
and duties of the Servicer and the other agreements and undertakings with
respect to the administration and servicing of the 2011-A Reference Pool and the
2011-A Exchange Note.
     The Series 2011-A Exchange Note will be issued and the 2011-A Reference
Pool will be designated, each pursuant to the Credit and Security Agreement and
the Exchange Note Supplement.
     The parties wish to enter into this Servicing Supplement to set forth the
additional duties required of the Servicer with respect to the 2011-A Reference
Pool and the 2011-A Exchange Note.
ARTICLE I
USAGE AND DEFINITIONS
     Section 1.1. Usage and Definitions. Capitalized terms used but not
otherwise defined in this Servicing Supplement are defined in Appendix 1 to the
Exchange Note Supplement (the “Exchange Note Supplement”) to the Credit and
Security Agreement (as defined below), dated as of June 1, 2011, among CAB East
LLC (“CAB East”), as a Borrower, CAB West LLC (“CAB West”), as a Borrower, and
FCALM, LLC (“FCALM” and, together with CAB East and CAB West, the “Titling
Companies”), as a Borrower, U.S. Bank National Association (“U.S. Bank”), as
Administrative Agent, the Collateral Agent, and Ford Credit, as Lender and
Servicer. Capitalized terms used but not otherwise defined in this Servicing
Supplement or in Appendix 1 to the Exchange Note Supplement are defined in
Appendix A to the Amended and Restated Credit and Security Agreement (the
“Credit and Security Agreement”), dated as of December 1, 2006, among the
Titling Companies, as Borrowers, U.S. Bank, as Administrative Agent, HTD, as
Collateral Agent and Ford Credit, as Lender and Servicer, or, if not defined in
Appendix A, are defined in the related Titling Company Agreement. Appendix 1 and
Appendix A also contain rules as to usage applicable to this Servicing
Supplement and are incorporated by reference into this Servicing Supplement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DESIGNATION
     Section 2.1. Designation. The parties designate the Collateral Leases and
Collateral Leased Vehicles listed on Exhibit A to be the “2011-A Reference Pool”
and each Collateral Lease and Collateral Leased Vehicle included in the 2011-A
Reference Pool to be a “Lease” and a “Leased Vehicle,” respectively.
ARTICLE III
THE SERVICER
     Section 3.1. Appointment of Servicer. Each party acknowledges and agrees
that the Servicer under the Servicing Agreement will also act as Servicer under
this Servicing Supplement with respect to the 2011-A Reference Pool and the
2011-A Exchange Note and will also act as agent of any Holding Company, as
Holder of the related Collateral Specified Interest Certificate in the
management and control of the Leases and Leased Vehicles and for all other
purposes set forth in this Servicing Supplement and the Servicing Agreement.
Ford Credit accepts such appointments.
     Section 3.2. Representations of the Servicer. The Servicer has made the
representations set forth in Section 3.2 of the Servicing Agreement on which the
Lender, the Holding Companies and the Collateral Agent have relied, and the
2011-A Exchange Noteholder, in acquiring the 2011-A Exchange Note, will rely.
Such representations are remade as of the Exchange Note Issuance Date and will
survive the sale, transfer, assignment and conveyance of the 2011-A Exchange
Note to the 2011-A Exchange Noteholder, the Depositor and the Issuer and the
pledge of the 2011-A Exchange Note to the Indenture Trustee pursuant to the
Indenture.
     Section 3.3. Representations and Warranties About the Leases and the Leased
Vehicles. The Servicer represents and warrants to the Depositor and the Issuer
as of the date of this Servicing Supplement and the 2011-A Closing Date (except
as otherwise specified), which representations and warranties (i) the 2011-A
Exchange Noteholder, the Depositor and the Issuer have relied on in acquiring
the 2011-A Exchange Note and (ii) will survive the sale of the 2011-A Exchange
Note to the 2011-A Exchange Noteholder, the Depositor and the Issuer and the
pledge of the 2011-A Exchange Note to the Indenture Trustee pursuant to the
Indenture:
     (a) New Vehicle. Each Leased Vehicle was a new automobile or light truck at
the beginning of the related Lease; provided, that a Leased Vehicle that has
never been titled and has not been driven more than 6,000 miles will be deemed
to be a new vehicle for purposes of this representation and warranty.
     (b) Certificate of Title. Each Leased Vehicle was titled in accordance with
the related Titling Company Agreement and in a manner acceptable to the relevant
Governmental Authority.
     (c) Security Interest in Lease and Leased Vehicle. The Collateral Agent has
a security interest in each Lease and Leased Vehicle which was validly created
and is a perfected, first priority security interest, and is noted as lienholder
on the certificate of title for each Leased Vehicle.

2



--------------------------------------------------------------------------------



 



     (d) Interest in Lease and Leased Vehicle. Each Lease was entered into by a
Dealer located in the United States, as lessor, and a Lessee with a garaging
location in an Eligible State, as lessee, and all of the Dealer’s right, title
and interest in such Lease and the related Leased Vehicle was validly assigned
by such Dealer to a Titling Company qualified to hold such Leased Vehicle.
     (e) Origination of Leases. Each Lease was originated by a Dealer in the
ordinary course of its business and has been fully executed by the parties
thereto and at the time of its origination, substantially complied with the
Servicer’s Credit and Collection Policy.
     (f) Total Payments. Each Lease (other than an Advance Payment Plan Lease)
provides for Total Payments that include Base Payments.
     (g) Compliance with Law. Each Lease complied in all material respects at
the time it was originated, and as of the date of this Servicing Supplement will
comply in all material respects, with all requirements of federal, State and
local laws.
     (h) Consents, Licenses, Approvals and Authorizations. All material
consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given by the Dealer that originated a Lease or the related Titling Company in
connection with (i) the origination of such Lease, (ii) the execution, delivery
and performance by such Dealer of such Lease and (iii) the acquisition and
ownership by the related Titling Company of such Lease and the related Leased
Vehicle, had been duly obtained, effected or given and were in full force and
effect as of such date of origination or acquisition and remained in full force
and effect.
     (i) Binding Obligation. Each Lease is on a form contract that includes
rights and remedies allowing the holder to enforce the obligation and realize on
the Leased Vehicle and represents the legal, valid and binding payment
obligation of the related Lessee, enforceable in all material respects by the
holder of the Lease, except as may be limited by bankruptcy, insolvency,
reorganization or other laws relating to the enforcement of creditors’ rights or
by general equitable principles and consumer protection laws.
     (j) No Government Lessee. No Lease is an obligation of the United States of
America or any State or local government or from any agency, department, or
instrumentality or political subdivision of the United States of America or any
State or local government.
     (k) No Commercial Lease. No Lease is a commercial lease contract, master
lease contract or fleet vehicle lease contract; provided that no Lease that is a
retail lease contract will breach this representation solely because the related
Lessee is a commercial lessee.
     (l) Leases in Force. No Lease (i) is a Terminating Lease or a Closed Lease
or (ii) has been satisfied, subordinated, rescinded, cancelled or terminated, in
whole or in part.
     (m) No Waiver or Amendments. No material provision of a Lease (other than
the assessment of a security deposit or a Payment Extension Fee or the payment
of any other amount that, upon collection, would constitute an Additional
Amount, or a default relating to failure by the related Lessee to pay any such
amount) has been affirmatively waived or amended, except amendments and
modifications that are contained in the Lease Files.

3



--------------------------------------------------------------------------------



 



     (n) No Extensions. As of the Cutoff Date, no extensions other than Payment
Extensions not exceeding three months in the aggregate under any Lease have been
granted.
     (o) No Defenses. To the Servicer’s knowledge, no right of rescission,
setoff, counterclaim or defense has been asserted or threatened with respect to
any Lease.
     (p) No Delinquency or Default. Except for payments that are not more than
30 days delinquent as of the Cutoff Date, no payment defaults (determined in
accordance with the Credit and Collection Policy) exist.
     (q) Insurance. Each Lease requires the lessee to obtain physical damage and
liability insurance covering the related Leased Vehicle.
     (r) Title. The applicable Titling Company has good title to each Lease and
each Leased Vehicle, free and clear of any Liens other than Permitted Liens.
     (s) Valid Assignment. No Lease was originated in, or is subject to the laws
of, any jurisdiction under which the sale and assignment of such Lease or the
related Leased Vehicle to the Titling Company would be unlawful, void, or
voidable. Each Lease is fully assignable and no Dealer has entered into any
agreement with any Lessee that prohibits, restricts or conditions the assignment
of any portion of a Lease.
     (t) Chattel Paper. Each Lease constitutes either “tangible chattel paper”
or “electronic chattel paper” within the meaning of Section 9-102(a) of the UCC
and there is only one original authenticated copy of each.
     (u) Maturity of Leases. Each Lease has an original Scheduled Lease End Date
of no greater than 60 months from its Lease Date.
     (v) Peace of Mind. No Lease that is an Advance Payment Plan Lease has been
identified by the Servicer as qualifying for the benefits of its “Peace of Mind”
program for Lessees who were at least 62 years of age at Lease inception and who
die during the term of the related Lease.
     (w) No Bankruptcy Proceeding. As of the Cutoff Date, the Servicer has not
received actual notice that the Lessee on any Lease is a debtor in a bankruptcy
proceeding.
     (x) No Allocation to Other Specified Interest. No Lease or Leased Vehicle
has been allocated to any Specified Interest other than a Collateral Specified
Interest.
     (y) Valid Security Interest. The Collateral Agent has a valid security
interest in the Collateral Leases and the Collateral Leased Vehicles and all
proceeds thereof.
     (z) Information about Leases; Selection Procedures. The information on the
schedule of Collateral Leases and Collateral Leased Vehicles attached as
Exhibit A is true and correct in all material respects as of the Cutoff Date. No
selection procedures believed to be adverse to the 2011-A Exchange Noteholder
have been utilized in selecting the Leases and Leased Vehicles

4



--------------------------------------------------------------------------------



 



included in the 2011-A Reference Pool from other leases and leased vehicles that
meet the criteria specified in this Section 3.3.
     (aa) Other Data. The numerical data relating to the characteristics of the
Leases and Leased Vehicles contained in Annex A of the Prospectus Supplement is
true and correct in all material respects.
     Section 3.4. Liability of the Servicer; Indemnities.
     (a) The Servicer will indemnify, defend and hold harmless each Titling
Company, the Holders of the Collateral Specified Interest Certificates, the
Administrative Agent, the Collateral Agent, the Lender, the Indenture Trustee
and the 2011-A Exchange Noteholder (each, with respect to this Section 3.4(a),
an “Indemnified Person”) in accordance with Section 3.3 of the Servicing
Agreement as well as from and against any and all costs, expenses, losses,
damages, claims and liabilities, arising out of the Servicer’s willful
misconduct, negligence or bad faith.
     (b) The Servicer will indemnify, defend and hold harmless the Issuer, the
Collateral Agent, the Administrative Agent, the Owner Trustee and the Indenture
Trustee, as applicable, and their respective officers, directors, employees and
agents (each, with respect to this Section 3.4(b), an “Indemnified Person”) from
and against any and all costs, expenses, losses, damages, claims and liabilities
arising out of, or incurred in connection with, the acceptance of or performance
by the Servicer of the trusts and duties contained in this Servicing Supplement,
except to the extent that such cost, expense, loss, damage, claim or liability:
(i) is due to the willful misconduct, negligence or bad faith of the Indemnified
Person, (ii) in the case of the Owner Trustee, arises from the Owner Trustee’s
breach of any of its representations or warranties set forth in the Trust
Agreement or (iii) in the case of the Indenture Trustee, arises from the
Indenture Trustee’s breach of any of its representations and warranties set
forth in the Indenture.
     (c) In addition to the Indemnified Parties included in the Servicing
Agreement, the Servicer will indemnify the Issuer, the Owner Trustee and the
Indenture Trustee as “Indemnified Parties” pursuant to Sections 3.3(b), (c), and
(d) of the Servicing Agreement.
     Section 3.5. Purchase Upon Breach.
     (a) Deposit of Administrative Reallocation Amount.
     (i) If a Responsible Person of the Servicer has actual knowledge, or
receives notice from the 2011-A Exchange Noteholder or the Indenture Trustee, of
a breach of (A) a representation or warranty set forth in Section 3.3 of this
Servicing Supplement, (B) the covenant set forth in Section 3.8(b) of the
Servicing Agreement, (C) the covenant set forth in Section 3.6 of this Servicing
Supplement or (D) the covenant set forth in Section 6.7 of the Servicing
Agreement, in each case, that materially and adversely affects any Lease and
Leased Vehicle, the Servicer will deposit into the Exchange Note Collection
Account an amount equal to the Administrative Reallocation Amount with respect
to each such Lease and Leased Vehicle as of the last day of the second
Collection Period following the Collection Period in which the Servicer obtained
actual knowledge, or was notified, of such breach (or, at the Servicer’s option,
the end of the first Collection Period following the

5



--------------------------------------------------------------------------------



 



Collection Period in which the Servicer obtained actual knowledge, or was
notified, of such breach) unless, by such last day such breach has been cured in
all material respects.
     (ii) The Servicer may deposit into the Exchange Note Collection Account an
amount equal to the Administrative Reallocation Amount with respect to any Lease
and Leased Vehicle if the Servicer determines, in its sole discretion, that, as
a result of a computer systems error or computer systems limitation or for any
other reason, the Servicer is unable to service such Lease and Leased Vehicle in
accordance with the terms of the Servicing Agreement or this Servicing
Supplement. The Servicer will deposit into the Exchange Note Collection Account
an amount equal to the Administrative Reallocation Amount with respect to any
Lease (and with the related Leased Vehicle) that is an Advance Payment Plan
Lease if the Servicer determines that such Lease qualifies for the benefit of
its “Peace of Mind” program.
     (iii) So long as Ford Credit remains the Servicer, the Servicer will
deposit into the Exchange Note Collection Account an amount equal to the
Administrative Reallocation Amount with respect to any Lease and Leased Vehicle
if the Servicer is notified that the Leased Vehicle is no longer owned by a
Titling Company.
     (iv) The Servicer will deposit the Administrative Reallocation Amount with
respect to any Lease and related Leased Vehicle that the Servicer is removing
from the 2011-A Reference Pool in accordance with this Section 3.5(a) into the
Exchange Note Collection Account on the Business Day preceding the Payment Date
(or, with Rating Agency Confirmation, on the Payment Date) related to the
Collection Period during which such purchase occurs.
     (b) Reallocation Constitutes Sole Remedy for Breach. Except as provided in
Section 3.3, the sole remedy of the Collateral Agent, the 2011-A Exchange
Noteholder, the Indenture Trustee, the holders of the Notes and any Purchaser
Agent with respect to a breach of the representations and warranties contained
in Section 3.3 is as set forth in Section 3.5(a).
     (c) Reallocation of Purchased Leases and Leased Vehicles. Upon the deposit
of the Administrative Reallocation Amount for any Lease and Leased Vehicle
pursuant to Section 3.5(a), such Lease and Leased Vehicle will be reallocated to
the Revolving Facility Pool at the direction of the Servicer and will no longer
be included in the 2011-A Reference Pool.
     Section 3.6. Collection of Payments. The Servicer may grant extensions,
waivers, rebates, modifications or adjustments with respect to any Collateral
Lease, except that if, after the Cutoff Date, the Servicer modifies the amount
of the Base Payment due or the total number of original scheduled due dates
(including in connection with a Term Extension), in each case with respect to
any Lease, the Servicer will reallocate such Lease and the related Leased
Vehicle to the Revolving Facility Pool in accordance with Section 3.5 except, in
either case, to the extent that any such modification is required by law or
court order.
     Section 3.7. Servicer May Own Exchange Note and Notes. The Servicer, and
any Affiliate of the Servicer, may, in its individual or any other capacity,
become the owner or pledgee of the 2011-A Exchange Note and/or the Notes with
the same rights as it would have if it were not

6



--------------------------------------------------------------------------------



 



the Servicer or an Affiliate thereof, except as otherwise provided in the
Servicing Agreement, this Servicing Supplement, the Credit and Security
Agreement and the Indenture. Except as set forth in the Servicing Agreement,
this Servicing Supplement or in the other 2011-A Basic Documents, Notes so owned
by or pledged to the Servicer or such Affiliate will have an equal and
proportionate benefit under the Servicing Agreement and this Servicing
Supplement.
     Section 3.8. Fees and Expenses.
     (a) Reference Pool Servicing Fee.
     (i) The “Reference Pool Servicing Fee” will, with respect to a Collection
Period, be an amount equal to the sum of (A) the product of: (1) one-twelfth of
1.00%; times (2) the Pool Balance as of the last day of the preceding Collection
Period (or the Cutoff Date for the first month) plus (B) the portion of the
Reference Pool Servicing Fee for the immediately preceding Collection Period, if
any, that was not paid on the related Payment Date.
     (ii) The Reference Pool Servicing Fee will be payable solely from, and the
right of the Servicer to receive the Reference Pool Servicing Fee will be
limited in recourse to, the Collections and other amounts applied to the payment
of such fee pursuant to the Exchange Note Supplement.
     (b) Investment Earnings. As provided in Section 4.2, the Servicer will be
entitled to receive investment earnings on funds on deposit in the Bank Accounts
as additional compensation for the performance of its duties under this
Servicing Supplement, and losses, if any, and investment expenses resulting from
the investment of funds on deposit in the Bank Accounts will be charged to the
Servicer.
     (c) Additional Amounts. As additional compensation for the performance of
its duties under the Servicing Agreement and this Servicing Supplement and as
reimbursement for expenses incurred in connection with such performance, the
Servicer will be entitled to retain for its own account all Additional Amounts
(or to withdraw and retain any Additional Amounts that nevertheless have been
deposited into the Exchange Note Collection Account). All Additional Amounts are
the property of the Servicer.
     Section 3.9. Termination. This Servicing Supplement will be terminated in
the event that the Servicing Agreement is terminated in accordance therewith and
may also be terminated at the option of the Servicer or the Holding Companies at
any time following the payment in full of the 2011-A Exchange Note; provided,
that the rights and obligations of the parties to this Servicing Supplement
under Section 3.4 will survive any such termination.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
     Section 4.1. Bank Accounts
     (a) Establishment of Bank Accounts. On or before the Exchange Note Issuance
Date, the Servicer will establish four segregated trust accounts, each in the
name of the Indenture Trustee at a Qualified Institution or a Qualified Trust
Institution, to be designated as:
     (i) “The Bank of New York Mellon, as Indenture Trustee, as secured party
for Ford Credit Auto Lease Trust 2011-A “ that will be designated as the
“Exchange Note Collection Account;”
     (ii) “The Bank of New York Mellon, as Indenture Trustee, as secured party
for Ford Credit Auto Lease Trust 2011-A “ that will be designated as the
“Collection Account;”
     (iii) “The Bank of New York Mellon, as Indenture Trustee, as secured party
for Ford Credit Auto Lease Trust 2011-A “ that will be designated as the
“Principal Payment Account;” and
     (iv) “The Bank of New York Mellon, as Indenture Trustee, as secured party
for Ford Credit Auto Lease Trust 2011-A “ that will be designated as the
“Reserve Account.”
     The Exchange Note Collection Account, Collection Account, the Principal
Payment Account, the Reserve Account, are referred to together as the“Bank
Accounts.”
     Initially, the Exchange Note Collection Account will be account number
879677, the Collection Account will be account number 879678, the Principal
Payment Account will be account number 879679 and the Reserve Account will be
account number 879680 and each such account will include any successor or
replacement accounts thereto.
     (b) Control of the Bank Accounts. Each of the Bank Accounts with respect to
the 2011-A Reference Pool will be under the sole dominion and control of the
Indenture Trustee, as secured party for the benefit of the 2011-A Secured
Parties, so long as the Bank Accounts remain subject to the Lien of the
Indenture; provided, that, (i) following the payment in full of the Notes and
the release of the Bank Accounts from the Lien of the Indenture, the Exchange
Note Collection Account will be under the sole dominion and control of the
Collateral Agent and (ii) following the payment in full of the 2011-A Exchange
Note, the Exchange Note Collection Account will be under the sole dominion and
control of the Borrowers. However, the Servicer may make deposits to or request
the Indenture Trustee (or, after the Note Balance of the Notes has been reduced
to zero, the Collateral Agent, and following the payment in full of the 2011-A
Exchange Note, the Borrowers) to make deposits to or withdrawals from the
Exchange Note Collection Account in accordance with the Exchange Note
Supplement, the Credit and Security Agreement, the Servicing Agreement and this
Servicing Supplement. All monies deposited in the Exchange Note Collection
Account pursuant to the Exchange Note Supplement, the Credit and Security
Agreement, the Servicing Agreement or this Servicing Supplement will be held
(i) until the Note Balance of the Notes has been reduced to zero and the Bank
Accounts have been released from the

8



--------------------------------------------------------------------------------



 



Lien under the Indenture, by the Indenture Trustee, (ii) until the payment in
full of the 2011-A Exchange Note, by the Collateral Agent and (iii) following
the payment in full of the 2011-A Exchange Note, by or on behalf of the
Borrowers, and in each case will be applied only upon the terms and conditions
of the 2011-A Basic Documents, as applicable. The authority of the Servicer to
make deposits to the Bank Accounts is revocable at any time (i) by the Indenture
Trustee until the Note Balance of the Notes has been reduced to zero, (ii) then,
by the Collateral Agent until the payment in full of the 2011-A Exchange Note,
and (iii) thereafter by the Borrowers.
     (c) Reserve Initial Deposit. On the 2011-A Closing Date, the Depositor will
deposit, or cause to be deposited, the Reserve Initial Deposit into the Reserve
Account from the net proceeds of the sale of the Class A Notes.
     (d) Agreement with Depository Institution. The Bank Accounts will only be
established at a Qualified Institution or Qualified Trust Institution that
complies with the requirements set forth in Section 5.2(d) of the Servicing
Agreement.
     Section 4.2. Remittance.
     (a) If Ford Credit’s short term unsecured debt is rated at least “P-1” by
Moody’s and “A-1” by Fitch (this rating requirement, the “Monthly Remittance
Required Ratings”), Ford Credit may remit 2011-A Collections on the Business Day
preceding each Payment Date, or with satisfaction of the Rating Agency
Condition, on each Payment Date.
     (b) If Ford Credit’s short term unsecured debt is not rated at least equal
to the Monthly Remittance Required Ratings or a Servicer Event of Default
occurs, the Servicer will remit to the Exchange Note Collection Account:
     (i) on the Exchange Note Issuance Date, an amount equal to the sum of
(A) the Cutoff Date Payahead Amount and (B) all Active Lease Proceeds,
Terminating Lease Proceeds and Closed Lease Proceeds (in each case excluding
Recoveries) that are Posted during the period from and including the Cutoff Date
to and including the second Business Day preceding the 2011-A Closing Date;
     (ii) following the Exchange Note Issuance Date, an amount equal to all
Active Lease Proceeds, Terminating Lease Proceeds and Closed Lease Proceeds (in
each case excluding Recoveries) within 2 Business Days after the Posting Date
for such amounts (including any such amounts Posted on the Business Day
preceding the Exchange Note Issuance Date and on the Exchange Note Issuance
Date); and
     (iii) Administrative Reallocation Amounts, Active Lease Advances, Payment
Extension Fees and Recoveries with respect to any Collection Period no later
than the Business Day preceding the following Payment Date or, with Rating
Agency Confirmation, the following Payment Date.
     (c) Pending deposit into the Exchange Note Collection Account, the Servicer
is not required to segregate 2011-A Collections or Payaheads from its own funds.

9



--------------------------------------------------------------------------------



 



     (d) So long as Ford Credit remains the Servicer, Ford Credit, as Servicer,
may make the remittances required by Section 4.2(a) net of:
     (i) Reference Pool Servicing Fees to be distributed pursuant to
Section 3.8(a) to the Servicer with respect to such Collection Period; and
     (ii) Advance Reimbursement Amounts that the Servicer is permitted to retain
pursuant to Section 4.3(b).
     Section 4.3. Advances.
     (a) Advances by the Servicer. The Servicer will make an advance for each
Active Lease other than an Advance Payment Plan Lease and each Collection Period
if, for such Lease and such Collection Period, the scheduled Base Payment
exceeds the sum of (A) Active Lease Proceeds (which may be positive or negative)
plus (B) the Payahead Draw, by depositing the amount of such excess (equal to
the Active Lease Advance) into the Exchange Note Collection Account on the
Business Day preceding the Payment Date immediately following such Collection
Period or, with Rating Agency Confirmation, on such Payment Date. However, the
Servicer will be required to make Active Lease Advances only to the extent that
the Servicer, in its sole discretion, determines that such advances will be
recoverable from subsequent 2011-A Collections (whether relating to such Lease
and Leased Vehicle or any other Lease or Leased Vehicle) in the manner described
in Section 4.3(b).
     (b) Reimbursement for Outstanding Advances. During each Collection Period,
the Servicer will be reimbursed for any outstanding Advance Balance with respect
to a Lease for the preceding Collection Period (or, with respect to the first
Collection Period, as of the Cutoff Date) by retaining the following amounts in
the following order of priority (the amount so due with respect to any Lease and
any Collection Period, the “Advance Reimbursement Amount”):
     (i) first, if such Lease is an Active Lease during such Collection Period,
an amount equal to the lesser of (A) the sum of (1) Active Lease Proceeds, plus
(2) the Administrative Reallocation Amount (if any), minus (3) the scheduled
Base Payment, in each case with respect to such Lease and such Collection Period
and (B) such Advance Balance;
     (ii) second, if such Lease is a Terminating Lease or a Closed Lease during
such Collection Period, an amount equal to the lesser of (A) the sum of (1) the
Terminating Lease Proceeds, plus (2) the Closed Lease Proceeds, plus (3) the
Administrative Reallocation Amount (if any), in each case with respect to such
Lease and such Collection Period and (B) such Advance Balance; and
     (iii) third, on and after the Collection Period that includes the Closed
Date with respect to such Lease, an amount equal to the lesser of:

  (A)   the sum of all Active Lease Proceeds, Terminating Lease Proceeds, Closed
Lease Proceeds and Administrative Reallocation Amounts (in each case not
relating to such Lease) for such Collection Period; and

10



--------------------------------------------------------------------------------



 



  (B)   the excess, if any, of (1) such Advance Balance over (2) the amount
retained by the Servicer pursuant to Section 4.3(b)(ii) for the current
Collection Period.

     The Servicer may instruct the Indenture Trustee, for so long as the Notes
are Outstanding, and thereafter, the Collateral Agent, to withdraw from the
Exchange Note Collection Account and pay to the Servicer any amounts that the
Servicer is entitled to retain pursuant to this Section 4.3(b) to the extent
such amounts have been deposited in the Exchange Note Collection Account. The
Indenture Trustee or the Collateral Agent, as applicable, may, but is not
required to, request from the Servicer reasonable documentation (which may be
provided by reference to the Servicer’s books and records) in connection with
any such withdrawal instruction.
     Section 4.4. Repayment of Advances. If a successor Servicer is appointed
pursuant to the Servicing Agreement, the predecessor Servicer will be entitled
to receive reimbursement for the Advance Balances outstanding on the date of
termination of such predecessor Servicer in the manner specified in
Section 4.3(b). Any Advance Reimbursement Amount for any Lease will be applied
(a) first to the Advance Balances outstanding on the date of termination of such
predecessor Servicer and (b) second, to the remaining portion, if any, of the
Advance Balances.
     Section 4.5. Trust Distribution Account. The Depositor may cause the Owner
Trustee to establish and maintain a segregated trust account in the name “U.S.
Bank Trust National Association as Owner Trustee,” that is designated as the
“Trust Distribution Account” and will promptly notify the Owner Trustee and the
Indenture Trustee after the establishment of the Trust Distribution Account. The
Trust Distribution Account will be under the sole dominion and control of the
Owner Trustee, except that the Indenture Trustee may make deposits to the Trust
Distribution Account in accordance with the 2011-A Basic Documents. All deposits
to and withdrawals from the Trust Distribution Account will be made in
accordance with the Indenture and the Trust Agreement.
ARTICLE V
TERMINATION
     Section 5.1. Clean-Up Call.
     (a) On the last day of any Collection Period as of which the Note Balance
is equal to or less than 5% of the initial aggregate Note Balance, the Servicer
has the option to purchase the 2011-A Exchange Note in whole but not in part. To
exercise such option, the Servicer will (i) notify the Collateral Agent, the
Borrowers, the Owner Trustee, the Administrative Agent, the Indenture Trustee
and the Rating Agencies of such election not later than 10 days prior to the
Exchange Note Purchase Date and (ii) irrevocably deposit, by 10:00 a.m. (New
York City time) on the Exchange Note Purchase Date, in the Exchange Note
Collection Account an amount equal to the Exchange Note Purchase Price, which
amount will be applied on such Payment Date in accordance with Section 8.2 of
the Indenture and will under all circumstances be sufficient to pay the Note
Redemption Price on the Notes.

11



--------------------------------------------------------------------------------



 



     (b) The Servicer will purchase the 2011-A Exchange Note following notice of
purchase as required by Section 5.1(a) on the Exchange Note Purchase Date for
the Exchange Note Purchase Price.
     (c) For so long as the Servicer and the Lender under the Credit and
Security Agreement are the same entity, upon purchase of the 2011-A Exchange
Note by the Servicer pursuant to Section 5.1(a), the Servicer may, by notice to
the Borrowers, the Lender, the Collateral Agent and the Administrative Agent,
request that the 2011-A Exchange Note be cancelled and the Leases and related
Leased Vehicles be reallocated to the Revolving Facility Pool.
ARTICLE VI
REPORTS AND NOTICES
     Section 6.1. Monthly Investor Reports. At least two Business Days before
each Payment Date, the Servicer will deliver to the Owner Trustee, the Indenture
Trustee, the Depositor and, if requested, the Rating Agencies, a servicing
report substantially in the form of Exhibit B covering 2011-A Collections and
the 2011-A Reference Pool for the Collection Period preceding such Payment Date
and the payments due on such Payment Date with respect to the 2011-A Exchange
Note and the Notes, (the “Monthly Investor Report”). A Responsible Person of the
Servicer will certify as to the accuracy of the information in the Monthly
Investor Report.
     Section 6.2. Notices and Certificates Received by or Delivered by the
Servicer Under the Servicing Agreement. Any notice or certificate received by
the Servicer or delivered by the Servicer under the Servicing Agreement will be
forwarded by the Servicer to the Owner Trustee and the Indenture Trustee within
5 Business Days of delivery or receipt thereof by the Servicer.
     Section 6.3. Annual Statement as to Compliance. To the extent required by
Regulation AB, the Servicer will deliver to the Depositor, the Owner Trustee,
the Indenture Trustee and each Rating Agency within 90 days after the end of
each calendar year beginning with the year after the 2011-A Closing Date, an
Officer’s Certificate, dated as of December 31 of the preceding calendar year,
signed by a Responsible Person of the Servicer to the effect that (i) a review
of the Servicer’s activities during the preceding calendar year (or, in the case
of the first certificate, the portion of the preceding calendar year since the
2011-A Closing Date) and of its performance under this Agreement has been made
under such Responsible Person’s supervision and (ii) to such Responsible
Person’s knowledge, based on such review, the Servicer has fulfilled in all
material respects all of its obligations under this Agreement throughout such
calendar year (or applicable portion of such calendar year), or, if there has
been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such Responsible Person and
the nature and status of such failure. If the Issuer is not required to file
periodic reports under the Exchange Act or otherwise required by law to file an
Officer’s Certificate of the Servicer as to compliance, the Servicer may deliver
such Officer’s Certificate on or before April 30 of each calendar year. A copy
of the Officer’s Certificate referred to in this Section 3.4(b) may be obtained
by any Noteholder or Person certifying it is a Note Owner by a request in
writing to the Indenture Trustee at its Corporate Trust Office.

12



--------------------------------------------------------------------------------



 



     Section 6.4. Compliance with Obligations under Sarbanes-Oxley Act. If
directed by the Indenture Administrator, the Servicer will prepare, execute and
deliver all certificates or other documents required to be delivered by the
Issuer pursuant to the Sarbanes-Oxley Act of 2002.
     Section 6.5. Report on Assessment of Compliance with Servicing Criteria and
Attestation. The Servicer will:
     (i) deliver to the Depositor, the Owner Trustee, the Indenture Trustee and
each Rating Agency, a report, dated as of December 31 of the preceding calendar
year, on its assessment of compliance with the minimum servicing criteria during
the preceding calendar year, including disclosure of any identified material
instance of non-compliance identified by the Servicer, as specified by
Rule 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB under
the Securities Act; and
     (ii) cause a firm of registered public accountants that is qualified and
independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act to deliver an attestation report that satisfies the requirements
of Rule 13a-18 or Rule 15d-18 under the Exchange Act and Item 1122 of
Regulation AB, as applicable, on the assessment of compliance with servicing
criteria with respect to the prior calendar year. Such attestation report will
be addressed to the board of directors of the Servicer and the Servicer will
deliver copies to the Issuer, the Owner Trustee, the Depositor and the Indenture
Trustee. Such attestation will be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act. The
firm may render other services to the Servicer, the Depositor or Ford Credit,
but the firm must indicate in each attestation report that it is qualified and
independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act.
     The reports referred to in this Section 6.5 will be delivered within
90 days after the end of each calendar year unless the Issuer is not required to
file periodic reports under the Exchange Act or any other law, in which case the
reports may be delivered on or before April 30 of each calendar year, beginning
in the year after the 2011-A Closing Date. A copy of the reports referred to in
this Section 6.5 may be obtained by any Noteholder or Person certifying it is a
Note Owner by a request in writing to the Indenture Trustee at its Corporate
Trust Office.
ARTICLE VII
MISCELLANEOUS
     Section 7.1. Amendments.
     (a) This Servicing Supplement may be amended in accordance with
Section 10.1 of the Servicing Agreement; provided, however, that the Indenture
Trustee will provide or withhold consent with respect to any proposed amendment
to this Servicing Supplement or the Servicing Agreement that materially affects
the rights or obligations of the Servicer with respect to the Collateral
Specified Interests and the 2011-A Reference Pool, only as directed by the
Noteholders of Notes evidencing not less than a majority of the Note Balance of
the Controlling Class.

13



--------------------------------------------------------------------------------



 



     (b) Promptly upon the execution of any such amendment, (i) the Servicer
will send a copy of such amendment to the Indenture Trustee and each of the
Rating Agencies and (ii) the Indenture Trustee will notify each holder of a Note
of the substance of such amendment.
     Section 7.2. Third-Party Beneficiaries of the Servicing Agreement and this
Servicing Supplement. The Servicing Agreement and this Servicing Supplement will
inure to the benefit of and be binding upon the parties to this Servicing
Supplement and their assigns (including the Holders of the Collateral Specified
Interest Certificates as assignees of the Holding Companies) as well as any
2011-A Exchange Noteholder, the Owner Trustee and the Indenture Trustee.
     Section 7.3. No Petition. Each party to this Servicing Supplement covenants
that for a period of one year and one day (or, if longer, any applicable
preference period) after payment in full of the Notes, all Exchange Notes, and
all distributions to all Holders of Certificates and all holders of any other
Securities (as defined in the related Titling Company Agreement) the payments on
which are derived in any material part from amounts received with respect to any
Titling Company Assets (as defined in the applicable Titling Company
Agreements), it will not institute against, or join any Person in instituting
against, the Issuer, the Depositor, any Holding Company, any Titling Company, or
the Holders of the Collateral Specified Interest Certificates any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the 2011-A Exchange Note, the
Notes, this Servicing Supplement or any of the other 2011-A Basic Documents and
agrees it will not cooperate with or encourage others to file a bankruptcy
petition against the Issuer, the Depositor, any Holding Company, any Titling
Company or the Holders of the Collateral Specified Interest Certificates during
the same period.
     Section 7.4. GOVERNING LAW. THIS SERVICING SUPPLEMENT WILL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATION LAWS OF THE STATE OF NEW YORK, BUT OTHERWISE
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     Section 7.5. SUBMISSION TO JURISDICTION. Each party to this Servicing
Supplement submits to the nonexclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
Court sitting in New York, New York for purposes of all legal proceedings
arising out of or relating to this Servicing Supplement or the transactions
contemplated by this Servicing Supplement or by the other 2011-A Basic
Documents. Each party to this Servicing Supplement irrevocably waives, to the
fullest extent it may do so, any objection that it may now or hereafter have to
the laying of the venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.
     Section 7.6. WAIVER OF JURY TRIAL. EACH PARTY TO THIS SERVICING SUPPLEMENT
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS SERVICING SUPPLEMENT, THE INDENTURE OR ANY OTHER 2011-A BASIC DOCUMENT OR
THE

14



--------------------------------------------------------------------------------



 



TRANSACTIONS CONTEMPLATED BY THIS SERVICING SUPPLEMENT, THE INDENTURE OR ANY
SUCH OTHER 2011-A BASIC DOCUMENT.
     Section 7.7. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Servicing Supplement is held invalid, illegal or
unenforceable, then such covenants, agreements, provisions or terms will be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Servicing Supplement and will in no way affect the validity, legality or
enforceability of the other provisions of this Servicing Supplement.
     Section 7.8. Counterparts. This Servicing Supplement may be executed in any
number of counterparts, each of which will be an original, and all of which will
together constitute one and the same instrument.
     Section 7.9. Headings. The various headings in this Servicing Supplement
are included for convenience only and will not affect the meaning or
interpretation of any provision of this Servicing Supplement.
     Section 7.10. Conflict with Servicing Agreement. In the event of any
conflict between this Servicing Supplement (or any portion thereof) and the
Servicing Agreement, the terms of this Servicing Supplement will prevail.
     Section 7.11. List of Responsible Persons. The Servicer may from time to
time designate the individuals who are authorized to act as a “Responsible
Person” with respect to the Servicer pursuant to an Officer’s Certificate
distributed to the Owner Trustee, the Indenture Trustee, the Titling Companies,
the Titling Company Administrator, the Holding Companies and the Depositor.
[Remainder of Page Intentionally Left Blank]

15



--------------------------------------------------------------------------------



 



EXECUTED BY:

            FORD MOTOR CREDIT COMPANY LLC,
     as Servicer with respect to the Collateral Specified
     Interests and the 2011-A Reference Pool and as
     Lender
      By:           Name:           Title:           CAB EAST HOLDINGS, LLC,
     acting with respect to its Series of limited liability
     company interests designated as the “Collateral
     Series,” as Holder of a Collateral Specified Interest
     Certificate
      By:           Name:           Title:           CAB WEST HOLDINGS
CORPORATION,
     acting with respect to its Series of limited liability
     company interests designated as the “Collateral
     Series,” as Holder of a Collateral Specified Interest
     Certificate
      By:           Name:           Title:        

[Signature Page to the Servicing Supplement]

 



--------------------------------------------------------------------------------



 



            FCALM HOLDINGS CORPORATION,
     acting with respect to its Series of limited liability
     company interests designated as the “Collateral
     Series,” as Holder of a Collateral Specified Interest
     Certificate
      By:           Name:           Title:           HTD LEASING LLC,
     as Collateral Agent
      By:           Name:           Title:        

AGREED AND ACCEPTED BY:
U.S. BANK NATIONAL ASSOCIATION,
     as Titling Company Registrar with
     Respect to each of the Titling Companies,
     on behalf of the Titling Companies

     
By:
   
 
   
 
  Name:
 
  Title:

[Signature Page to the Servicing Supplement]

 



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED FOR
     PURPOSES OF SECTION 7.1(a) BY:
FORD CREDIT AUTO LEASE TRUST 2011-A

     
By:
  U.S. Bank Trust National Association,
not in its individual capacity but solely as
Owner Trustee of Ford Credit Auto Lease
Trust 2011-A
 
   
By:
   
 
   
 
  Name:
 
  Title:

THE BANK OF NEW YORK MELLON,
     not in its individual capacity but solely as
     Indenture Trustee

     
By:
   
 
   
 
  Name:
 
  Title:

[Signature Page to the Servicing Supplement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Collateral Leases and Collateral Leased Vehicles in 2011-A Reference
Pool
(On File with Collateral Agent)

EA-1



--------------------------------------------------------------------------------



 



Exhibit B
Form Of Monthly Investor Report

EB-1